Title: Dumas to the American Commissioners, 30 October 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, October 30, 1778, in French: As a result of the merchants’ address the Assembly of Holland will reconvene next Wednesday, the corps of nobility of the province has withdrawn a counter-address and an important personage seems to be alarmed. The British party is also concerned.
The Grand Pensionary is displeased by Suffolk’s reply. I have given him a printed copy of the Franco-American treaty and told him you felt he could proceed in the manner he judged most agreeable to the republic. Seeing him amazed and at a loss for words I made him understand he owed you a reply, which I told him you expected, and gave him an extract of Mr. Franklin’s letter of September 22. He read it carefully and smiled at the ending. I volunteered to convey to you anything he might like and beseeched him to believe me as zealous for the welfare of this republic as I am a friend of the Americans. He answered, “I do not doubt it.” I gave our friend van Berckel an account of the meeting and a copy of the excerpt. I told him I was giving his city something it could use to raise charges if your overture was repressed; he agreed and thanked me profusely. On the 28th an important person in whom we can have full confidence but who requested anonymity asked me to tell Mr. Franklin that there are serious but secret reasons which impose the need for delay on the Grand Pensionary. I have noticed that of late our friend has softened his attitude toward the Grand Pensionary. I received the papers Mr. [Arthur] Lee sent and forwarded a copy to the printer at Leyden. P.S.: I have received a violently anti-British 180-page Dutch brochure which will serve to further arouse this nation.>
